August 31, 2006


Mr. David R. Pierce
The Law Office of David Pierce
221 N. Kansas, Suite 504
El Paso, TX 79901

The Honorable J. Woodfin Jones
Alexander Dubose Jones & Townsend LLP
515 Congress Avenue, Suite 1720
Austin, TX 78701
Mr. Samuel D. McDaniel
Law Office of Samuel D. McDaniel
400 W. 15th St., Suite 710
Austin, TX 78701

Honorable Guilford L. (Gil) Jones III
Judge, 33rd District Court
Burnet County District Court
1701 East Polk St., Suite 74
Burnet, TX 78611

RE:   Case Number:  04-1119
      Court of Appeals Number:  03-04-00567-CV
      Trial Court Number:  8241

Style:      IN RE  APPLIED CHEMICAL MAGNESIAS CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas conditionally  granted  the  petition
for writ  of  mandamus  and  issued  the  enclosed  opinion  in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Diane     |
|   |O'Neal        |
|   |Ms. Kim Wells |